Citation Nr: 0922593	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1957 to September 1959.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

Procedural history

Service connection for left ear hearing loss and tinnitus was 
originally granted in an October 1962 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  
Subsequently after a June 1964 decision by the Board, the RO 
increased the Veteran's rating for "defective hearing with 
tinnitus aurium" to 10 percent.     See the June 19, 1964 
rating decision by the RO.  In a December 1977 rating 
decision, it seems the RO split the Veteran's service-
connected disability into two separate ratings; namely, 
tinnitus, rated 10 percent disabling, and defective hearing, 
rated noncompensably (zero percent) disabling.  Indeed an 
April 2000 RO rating decision record specifically lists the 
Veteran's service connected disabilities to include tinnitus 
[rated 10 percent disabling] and defective hearing 
[noncompensably rated under Diagnostic Code 6100, and under 
former code 6297].  

In August 2006, the Veteran filed a claim for entitlement to 
an increased disability rating for his service-connected 
hearing loss.  However, the RO adjudicated this claim as one 
for service connection, not for a rating increase.  In the 
above-referenced December 2006 rating decision, the RO 
awarded the Veteran service-connection for bilateral hearing 
loss, and once again, assigned a noncompensable disability 
rating.  Though in error, doing so has not prejudiced the 
Veteran as a noncompensable rating was maintained.  That 
stated, the Board interprets the Veteran's August 2006 
statement as an increased rating claim for his previously 
service-connected hearing loss [as opposed to an original 
claim for service-connection], and will adjudicate the issue 
accordingly below.  Indeed, the Veteran disagreed with this 
assigned disability rating and perfected an appeal as to that 
issue after re-adjudication by the RO in a February 2008 
statement of the case (SOC).  

The Board also notes that the Missouri Veterans Commission 
withdrew as the Veteran's representative in February 2009, 
prior to the certification of this appeal.  The record 
reflects that written notice was provided to both the Veteran 
and the RO.  The Veteran has not indicated that he desires 
another representative, and the Board will proceed under the 
assumption that he wishes to represent himself.  See 38 
C.F.R. § 20.608(a) (2008).  

Issues not on appeal

In the December 2006 rating decision, the RO also denied the 
Veteran's claim of entitlement to an increased disability 
rating for service-connected tinnitus.  The Veteran disagreed 
with the RO's decision and perfected an appeal as to that 
issue.  However, in July 2009, the Veteran withdrew this 
issue from his appeal.              See the January 14, 2009 
Report of Contact [noting that the "Veteran understands he 
is receiving the maximum benefit for tinnitus"].  
Accordingly, the issue is no longer in appellate status.

Additionally, in January 2008, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability.  The Board's decision is final.             See 
38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is currently 
manifested by an average puretone threshold of 55 decibels in 
the right ear, with speech recognition ability of 96 percent, 
and an average puretone threshold of 70 decibels in the left 
ear, with speech recognition ability of 88 percent.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to increased rating claims in a 
letter from the RO dated September 5, 2006, which informed 
him that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the September 2006 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers 
and the Social Security Administration.  The letter indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claim.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with each letter was a copy of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The September 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the September 2006 VCAA letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
The Veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2006 letter from 
the RO, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the September 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the September 2006 
letter from the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the RO's December 2006 letter to the 
Veteran specifically advised him that an increased disability 
rating would require a showing that the Veteran's condition 
had worsened.  He was advised that a disability "rating can 
be changed if your condition changes," and "we will assign 
a rating from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, such as "on-going treatment records" and 
"[s]tatements from employers as to job performance, lost 
time, or other information regarding how your condition(s) 
affect your ability to work; or [s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."

The Board notes that the September 2006 letter did not 
contain notice of the specific schedular criteria relating to 
the Veteran's hearing loss disability.  However, the Veteran 
was notified of his rating under Diagnostic Code 6100 in 
prior rating decisions, as well as in the RO's February 2008 
statement of the case (SOC).  Moreover a reasonable person in 
the Veteran's position would be aware of the applicable 
hearing loss schedular requirements, as the Veteran has been 
provided with two recent VA examinations, and multiple prior 
VA examinations, which specifically tested his puretone 
thresholds and speech recognition ability.  
 
Further, it is apparent from the record that the Veteran had 
actual knowledge of the applicable criteria.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Indeed, the 
Veteran indicated that he was fitted for hearing aids in 
November 2007, and that the "doctor expressed the opinion 
that [his] hearing had worsened and [he] should be eligible 
for a greater than 0% service connection."  See the 
Veteran's February 2008 substantive appeal (VA Form 9).  
Indeed, the Veteran noted that his hearing "condition had 
worsened" on his August 2006 claim for an increased rating.

Finally, as noted above, the Veteran withdrew his increased 
rating claim for tinnitus because he was aware that "he is 
receiving maximum benefit for tinnitus."  Notably, the 
Veteran did not withdraw his hearing loss claim, suggesting 
he had actual knowledge of higher disability ratings 
available for worsening bilateral hearing loss.   

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient treatment records and afforded the Veteran VA 
audiological examinations in November 2006 and February 2009.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim, and was duly represented by a Veteran's Service 
Organization through February 2009.  The Veteran declined the 
opportunity for a personal hearing.  See the Veteran's 
February 2008 substantive appeal (VA Form 9).  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the filed an increased rating claim for 
his service-connected hearing loss in August 2006, after the 
amended regulations became effective.  Thus, the Veteran's 
claim will be evaluated in accordance with the amended 
regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Applying the findings of the November 2006 and February 2009 
VA audiological examinations to the rating criteria for 
hearing impairment, the Board concludes that there is no 
basis for a rating assignment in excess of the currently 
assigned noncompensable hearing loss evaluation at this time.  

On the authorized audiological evaluation in November 2006, 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
75
LEFT
20
20
60
80
90

The Veteran's right ear manifested an average puretone 
threshold of 51.0 decibels, and speech audiometry revealed 
speech recognition ability of 96 percent in the right ear.  

The Veteran's left ear manifested an average puretone 
threshold of 63 decibels, and speech audiometry revealed 
speech recognition ability of 100 percent in the left ear.

A February 2009 VA audiological evaluation revealed a slight 
worsening in hearing acuity with puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
70
75
LEFT
25
30
70
85
95

At the time of the February 2009 VA examination, the 
Veteran's right ear manifested an average puretone threshold 
of 55 decibels, and speech discrimination of 96 percent. 

The Veteran's left ear manifested an average puretone 
threshold of 70 decibels, and speech discrimination of 88 
percent. 

Applying the foregoing audiological evaluations to 38 C.F.R. 
§ 4.85, Table VI, reveals Level I hearing impairment in the 
right ear in both November 2006 and February 2009.  For the 
left ear, Table VI reveals Level II hearing impairment in 
November 2006 and Level III hearing impairment in February 
2009.   

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with respective Level 
I and Level II hearing loss, a noncompensable (zero percent) 
disability rating is assigned.  Likewise, for a right and 
left ear with respective Level I and Level III hearing loss, 
a noncompensable (zero percent) disability rating is also 
assigned.

Accordingly, specific requirements in terms of puretone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
With respect to 38 C.F.R. § 4.86(a), at the time of the 
November 2006 and February 2009 VA examinations, only two of 
the four specified frequencies in the right ear was 55 or 
more.  Therefore, 38 C.F.R. § 4.86(a) is not applicable.

As for application of table VIa under 38 C.F.R. § 4.86(b), at 
the February 2009 VA examination, the Veteran's hearing test 
did show a result of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz in the left ear.  Therefore, 38 C.F.R. § 
4.86(b) is applicable.  Table VIa yields a numerical 
designation of VI [70-76 average puretone decibel hearing 
loss] in the left ear for the February 2009 VA examination.  
As noted above, table VI resulted in lower numbers for left 
ear hearing loss on both VA examinations [numerical 
designations of II and III respectively].  Under 38 C.F.R.  § 
4.86(b), the numerical designation for left ear hearing loss 
on the January 2009 VA examination, therefore, is elevated to 
a numerical designation of VII.  Since the numerical 
designation for the right ear hearing loss on both VA 
examinations was Roman numeral I, entering the category 
designations into Table VII, a noncompensable (zero percent) 
disability percentage evaluation is for assignment under 
Diagnostic Code 6100 pursuant to 38 C.F.R. § 4.86(b).

Although the Veteran's pattern of hearing impairment in the 
left ear is an exceptional one based on the February 2009 
audiometric examination and 38 C.F.R. § 4.86(b), the 
Veteran's hearing impairment still fails to meet the 
standards warranting a compensable disability rating under 
Diagnostic Code 6100.

The Board notes in passing that the Veteran submitted VA 
outpatient audiological puretone threshold test results taken 
in August 2007.  However, these findings do not include 
evaluation of speech discrimination by means of the Maryland 
CNC word list, which is required, in addition to puretone 
thresholds, to properly assess hearing impairment for 
compensation purposes.  Accordingly, the results cannot be 
considered for purposes of assigning a higher disability 
rating under Diagnostic Code 6100.  

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results. 
See Lendenmann, supra. 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's claim for 
an increased disability rating for his service-connected 
hearing loss was filed in August 2006.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration, or August 2005 to the present.  The Board 
notes that the RO has rated the Veteran noncompensably 
disabling from the date of service connection in 1962.

After a careful review of the record, to include the November 
2006 and February 2009 VA examination reports, the Board can 
find no competent evidence to support a finding that the 
Veteran's bilateral hearing loss was more or less severe 
during the appeal period under consideration.  Accordingly, 
the Board finds that staged ratings are not appropriate in 
this case.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  Id.

In this regard, both the November 2006 and February 2009 VA 
examiners specifically noted the Veteran's complaint that his 
greatest hearing difficulty occurs in situations involving 
loud sounds, which cause sensitivity.  See the November 2006 
VA examiner's report, page 1; see also the February 2009 VA 
examiner's report, page 2.  The February 2009 examiner 
highlighted the Veteran's past military, occupational, and 
recreational noise exposure, and noted that the "Veteran 
denied reports of family history of hearing loss, ototoxic 
drug use, or any other relevant facts at this time."  See 
the February 2009 VA examiner's report, page 2.  
While the January 2008 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed to 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R.                § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran has reported that he works as a farmer.  See the 
February 2009 VA examiner's report, page 2.  There is no 
indication in the record that the Veteran's hearing loss 
currently causes unusual employment impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Though the Veteran 
uses hearing aids to offset his diminished hearing loss [see 
the Veteran's November 1, 2007 VA outpatient treatment 
report], the Board finds that the functional effects caused 
by his hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


